Citation Nr: 0947170	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  00-03 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to 
September 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for 
hepatitis C.  In an October 2004 decision, the Board upheld 
the denial of the claim.  The Veteran appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated August 23, 
2005, granted a Joint Motion for Remand (JMR).  The case was 
again before the Board in May 2006, at which time it was 
remanded for additional development of the record.  In a 
February 2008 decision, the Board again denied the claim.  An 
August 28, 2009 Court Order granted a JMR.  The case is again 
before the Board for appellate consideration.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran asserts that service connection is warranted for 
hepatitis C.  The Board notes that there are numerous 
opinions of record regarding the etiology of hepatitis C.  In 
its February 2008 determination, the Board relied, in part, 
on the conclusions made by a VA physician in October 2007 
that were based on a review of the Veteran's medical records, 
both in-service and following his discharge from service.  
That opinion was rendered by a VA physician who specializes 
in gastroenterology with extensive experience with hepatitis 
C, including giving lectures and publishing articles on the 
subject.  The specialist observed that the Veteran reported 
multiple risk factors in his civilian life, including 
intravenous drug use, multiple sexual partners, incarceration 
and employment in the health care field.  It was indicated 
that the Centers for Disease Control (CDC) estimated that 60 
percent of newly acquired hepatitis C infections were 
associated with injection drug use and 21 percent with high-
risk sexual exposures.  In addition, the duration of 
incarceration was associated with increased rates of 
hepatitis C.  It was further noted that vaccinations in the 
U.S. had not been associated with hepatitis C transmission, 
and that case control studies performed by the CDC found no 
association between hepatitis C and military service, 
tattooing, or medical procedures.  The specialist opined that 
considering the low likelihood of hepatitis C transmission 
from the risk factors listed on active duty, and the higher 
likelihood of transmission with the risk factors associated 
with the Veteran's civilian life, the Veteran's chronic 
hepatitis C was most likely acquired in a manner unrelated to 
service.  

The August 2009 JMR pointed out that this opinion failed to 
take into account all the Veteran's risk factors both during 
service and as a civilian.  In particular, the JMR observed 
that the VA physician did not consider the fact the Veteran 
sustained a laceration of the hand in May 1983, and that it 
required stitching.  In addition, it was noted that the 
October 2007 opinion did not address the Veteran's symptoms 
in August 1984, despite the fact that another VA physician 
had commented in May 2000 that this illness most likely was a 
minor flu, but it could also be as least as likely as not the 
symptoms of a hepatitis C infection.  

Finally, the JMR noted that the Veteran sustained a 
laceration on his forehead which required suturing.  It was 
indicated that it was the result of an animal or human bite.  
This was described as a deep laceration.  Other in-service 
risk factors noted in the record include multiple 
vaccinations, a possible infection from an abrasion under a 
cast, and the possible application of tattoos.  Post-service 
risk factors include intravenous drug use, multiple sex 
partners, incarceration, cocaine use, and employment in the 
health care field. 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the Veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for hepatitis C since 
his discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
Veteran, and which have not already been 
associated with the claims folder.

2.  The Veteran should then be afforded a 
VA liver examination by a physician 
specializing in gastroenterology or 
infectious disease to determine the 
nature and likely etiology of hepatitis 
C.  The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be performed.  

The examiner is requested to provide an 
opinion concerning whether it is more 
likely, less likely, or at least as 
likely as not that the Veteran's 
hepatitis C arose during service or is 
related to a risk factor occurring during 
service versus pre- or post-service risk 
factors.  The term, "at least as likely 
as not," does not mean "within the realm 
of medical possibility," but rather that 
the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to find 
in favor of the examiner's conclusion as 
it is to find against it.  

The examiner should address the risk 
factors, including the hand laceration in 
May 1983, the flu symptoms in August 
1984, the bite the Veteran received in 
August 1984, multiple vaccinations, a 
possible infection from an abrasion under 
a cast, tattoos, intravenous drug use, 
multiple sex partners, incarceration, 
cocaine abuse, employment in the health 
care field, and any other risk factor the 
physician identifies.  The rationale for 
any opinion should be set forth.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


